IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30807
                        Conference Calendar



FELIX ANTHONY PRICE,

                                         Plaintiff-Appellant,

versus

RICHARD L. STALDER; JOHN P. WHITLEY,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 99-CV-172
                      --------------------
                        October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Felix Anthony Price, Louisiana inmate # 91688, appeals the

dismissal of his civil rights suit filed pursuant to 42 U.S.C.

§ 1983 as frivolous.   Price argues that the defendants failed to

mail his state suit timely and seeks declaratory and injunctive

relief from the state court’s dismissal of his suit as untimely.

Inasmuch as the district court was without jurisdiction to grant

the relief Price sought, the court correctly dismissed it as

frivolous under § 1915A.   See United States v. Shepherd, 23 F.3d



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30807
                                 -2-

923, 924 (5th Cir. 1994).   Accordingly, the judgment of the

district court is AFFIRMED.

     Price’s motion for the appointment of counsel is DENIED.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).